  Case 16-20960        Doc 331-2    Filed 08/25/20     Entered 08/25/20 19:11:28       Page 1 of
                                              2



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   HARTFORD DIVISION

IN RE:                                                   ) CHAPTER 7
                                                         )
                                                         ) CASE NO. 16-20960 (JJT)
WALNUT HILL, INC.,                                       )
                                                         )
                 DEBTOR.                                 )
                                                         )

                          ORDER AUTHORIZING
  FIRST AND FINAL FEE APPLICATION OF GREEN & SKLARZ LLC, COUNSEL TO
   BONNIE C. MANGAN, CHAPTER 7 TRUSTEE, SEEKING COMPENSATION AND
         REIMBURSEMENT OF DISBURSEMENTS FOR THE PERIOD OF
                  OCTOBER 1, 2017 THROUGH JUNE 30, 2020

           THIS MATTER came before the Court on __________ __, 2020, the Court having

 reviewed the First and Final Fee Application of Green & Sklarz LLZ, Counsel to Bonnie C.

 Mangan, Chapter 7 Trustee, Seeking Compensation and Reimbursement of Disbursements For

 the Period of October 1, 2017 through June 30, 2020 (the “Application”), and there being due

 and sufficient notice and the Court being otherwise duly advised, it is hereby

           ORDERED AND ADJUDGED that the Application is GRANTED, and in accordance

 therewith, it is further

           ORDERED, that this Court hereby awards and authorizes the payment of compensation

 for the period October 1, 2017 through and including June 30, 2020 in the amount of

 $975,000.00 (apportioned as set forth below) for services rendered by Applicant as counsel to

 Bonnie C. Mangan, the Chapter 7 Trustee; and it is further

           ORDERED, that of the fee award of $975,000.00, G&S shall receive $562,449.00,

 together with $1,305.43 for reimbursement of necessary and actual out-of-pocket incurred by

 G&S; and it is further




 {00178455.2 }
Case 16-20960         Doc 331-2     Filed 08/25/20     Entered 08/25/20 19:11:28       Page 2 of
                                              2



          ORDERED, that of the fee award of $975,000.00, Hurwitz, Sagarin, Slossberg & Knuff

shall receive $412,551.00; and it is further

          ORDERED, that the Trustee is authorized to pay the foregoing amounts, subject to final

adjustment and disgorgement in the event all administrative expenses are not paid in full.

          Dated this __ day of _____, 2020, at Hartford, Connecticut.



                                               Signed: ___________________________________
                                                            James J. Tancredi
                                                            United States Bankruptcy Judge




{00178455.2 }                                     2
